Citation Nr: 1454175	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-01 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD), status post Nissen fundoplication, cholecystectomy, irritable bowel syndrome (IBS) and diverticulosis from December 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1984 to November 2006.  The Veteran also had other periods of active duty service and service with reserve components dating back to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides with the VA RO in St. Petersburg, Florida. 

In September 2010, the Veteran testified at a hearing which was chaired by the undersigned at the RO.  In January 2011, the Board remanded the above claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was afforded a VA compensation examination regarding his gastrointestinal disability in May 2011.  However, the Board does not find this examination adequate.  

The Board has reached this conclusion because, while the examiner stated that the Veteran's claims file contained no records from his private gastroenterologist, Dr. Finlaw, for the previous 5 years, the record shows that 2008-2010 treatment records from Dr. Finlaw were associated with the claims file at the time of the September 2010 hearing and duplicates of these records were sent to the RO in April 2011.  

Therefore, the Board finds that the Veteran has not been afforded a comprehensive examination because the examiner did not have all of his treatment records and another remand to provide him with a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment);

While the appeal is in remand status, the Veteran's outstanding contemporaneous treatment records, including his post-June 2014 treatment records from the Pensacola, Florida Medical Center and post-2010 treatment records from Dr. Finlaw, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-June 2014 treatment records from the Pensacola, Florida Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records including any post-2010 treatment records from Dr. Finlaw.  All actions to obtain these records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD, status post Nissen fundoplication, cholecystectomy, IBS and diverticulosis.  The Veteran's complete VA claims file must be made available for review by the VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In addition to any other information provided as to the severity of the Veteran's disability, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran has recurrent epigastric distress; dysphagia; pyrosis; regurgitation; substernal, arm, or shoulder pain; vomiting; material weight loss; hematemesis; melena; and/or, anemia.  

b.  Is it at least as likely as not that the Veteran has considerable or severe impairment of health.

In providing the requested opinions as to the severity of the Veteran's service-connected disability, the examiner should take note of the fact that the Veteran is both competent and credible to report on what he can see and feel even when not documented in his medical records.

In providing the requested opinions as to the severity of the Veteran's service-connected disability, the examiner should specifically acknowledge the 2008-2010 treatment records from Dr. Finlaw found in the record as well as any additional records that have been added to the claims file due to the above development.

The examination report must include a complete rationale for all opinions expressed.  

4.  Upon completion of the foregoing, the AOJ should readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

